1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     MICHAEL A. GRESHAM,                                Case No. 3:18-cv-00498-MMD-WGC
7                                     Plaintiff,                       ORDER
             v.
8
      CALDWELL-BARR, et al.,
9                                 Defendants.
10

11          Pro se Plaintiff Michael Gresham filed a civil rights complaint under 42 U.S.C. §

12   1983. (ECF No. 8.) Before the Court is the Report and Recommendation (“R&R” or

13   “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF No. 48),

14   recommending that Defendant’s motion for summary judgment (ECF No. 30) be granted.

15   Gresham had until July 9, 2021, to file an objection. To date, no objection to the R&R has

16   been filed. For this reason, and as explained below, the Court adopts Judge Cobb’s R&R

17   and will grant Defendant’s motion for summary judgment.

18          The Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object to a magistrate judge’s recommendation, the Court is not required to

21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

24   recommendations is required if, but only if, one or both parties file objections to the

25   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

26   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

27   clear error on the face of the record in order to accept the recommendation.”).

28   ///
1               Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends Defendant’s

3    motion for summary judgment be granted as Defendant is entitled to qualified immunity.

4    (ECF No. 48 at 9.) Moreover, Defendant did not violate Gresham’s rights as it is not clearly

5    established that a prison psychologist violates an inmate’s due process rights when the

6    psychologist provides her professional opinion pursuant to a state statute, and the inmate

7    has signed an agreement waiving confidentiality. (Id. at 11.) The Court agrees with Judge

8    Cobb. Having reviewed the R&R and the record in this case, the Court will adopt the R&R

9    in full.

10              It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

11   48) is accepted and adopted in full.

12              It is further ordered that Defendant’s motion for summary judgment (ECF No. 30)

13   is granted.

14              The Clerk of Court is directed to enter judgment accordingly and close this case.

15              DATED THIS 15th Day of July 2021.

16

17

18                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28

                                                     2
